UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7820


ELVIS JOSEPH AMARAME,

                Plaintiff - Appellant,

          v.

ROBERT GATES, in his individual capacity; JOSEPH OWENS, in
his individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cv-02775-HFF)


Submitted:   November 17, 2010            Decided:   November 30, 2010


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elvis Joseph Amarame, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elvis   Joseph   Amarame       appeals   the   district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                We

dispense    with    oral   argument    because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                       2